Opinion issued November 27, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00156-CV
                            ———————————
                        PORCHE PHILLIPS, Appellant
                                         V.
                  CULLEN PARK APARTMENTS, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1104155


                          MEMORANDUM OPINION

      Porche Phillips, proceeding pro se, appeals the default judgment rendered

against her and in favor of Cullen Park Apartments on its forcible detainer action,

claiming that the trial court erred in the calculation of damages. We affirm.
                                  BACKGROUND

      In December 2016, Phillips signed a lease agreement with Cullen Park to rent

an apartment. The Houston Housing Authority provided a partial subsidy for

Phillips’s rent payments. From February 2017 until the end of the lease term,

Phillips failed to pay the unsubsidized portion of the rent that she owed to Cullen

Park under the lease.

      Cullen Park sued Phillips for forcible detainer in the justice court, and it

obtained a judgment awarding it possession of the premises. Phillips appealed the

justice court’s judgment to the county court for trial de novo.

      Phillips failed to appear for the trial setting. The trial court proceeded with

the trial, heard Cullen Park’s evidence, and signed a judgment awarding Cullen Park

possession of the apartment, damages equal to the amount of unpaid rent owed by

Phillips, attorney’s fees, and court costs.

      Phillips appeared in court a week later and learned that the trial court had held

a trial and entered judgment. On the same day, Phillips filed a notice of appeal

declaring:

      I’m trying to appeal this case due to me never receiving my next court
      date in the mail. I’m here today because today was the date the judge
      shouted out before I left the court. I would like to have another chance
      at proving my case.




                                              2
                                     DISCUSSION

        Interpreting her briefing broadly, Phillips challenges the accuracy of the

amount of damages awarded to Cullen Park because it does not account for the share

of her rent paid by the Housing Authority. See Massey v. Massey, No. 01–02–

00196–CV, 2003 WL 21665612, at *2 (Tex. App.—Houston [1st Dist.] July 17,

2003, pet. denied) (mem. op.) (observing that courts read pro se briefs broadly but

may not apply a lesser legal standard). She observes that she must have paid some

portion of the rent assigned to her for payment because she was not evicted for one

year.

        The record, however, reflects that Cullen Park and the trial court took the

Housing Authority’s payments into consideration in calculating the unpaid rent, by

subtracting the amount paid by the Housing Authority from the total amount of rent

owed under the lease, so that the damages award corresponds to the portion of the

rent that Phillips had the obligation to pay. The calculation also credits Phillips for

the amount that she paid into the court’s registry in connection with the suit. Phillips

did not allege or prove that she paid other funds toward the amount she owed under

the lease. We therefore find her challenge without merit.

        In her reply brief, Phillips raises additional complaints, including that the trial

judge lacked impartiality, that her failure to appear for trial was unintentional, and

that Cullen Park failed to give proper notice that her rental payments were late. To


                                             3
the extent Phillips attempts to challenge the judgment on these grounds, her brief

lacks citations to the record demonstrating that these complaints were presented for

a ruling in the trial court; nor does her brief cite relevant case authorities. Adequate

briefing includes proper citation to the record and case authority. See Afshang v.

Mortazavi, No. 01-16-00171-CV, 2017 WL 711743, at *2 (Tex. App.—Houston [1st

Dist.] Feb. 23, 2017, no pet.) (mem. op.); Ashley Furniture Indus. Inc. ex rel. RBLS

Inc. v. Law Office of David Pierce, 311 S.W.3d 595, 597 (Tex. App.—El Paso 2010,

no pet.); In re M.J.G., 248 S.W.3d 753, 760 (Tex. App.—Fort Worth 2008, no pet.).

Texas Rule of Appellate Procedure 38.1 requires that an appellant’s brief “contain a

clear and concise argument for the contentions made, with appropriate citations to

authorities and to the record.” TEX. R. APP. P. 38.1(i); Morrill v. Cisek, 226 S.W.3d
545, 548 (Tex. App.—Houston [1st Dist.] 2006, no pet.). “Rule 38 requires [a party]

to provide us with such discussion of the facts and the authorities relied upon as may

be requisite to maintain the point at issue.” Morrill, 226 S.W.3d at 548 (quoting

Tesoro Petrol. Corp. v. Nabors Drilling USA, Inc., 106 S.W.3d 118, 128 (Tex.

App.—Houston [1st Dist.] 2002, pet. denied)).            Although we interpret this

requirement liberally, see Republic Underwriters Ins. Co. v. Mex-Tex, Inc., 150
S.W.3d 423, 427 (Tex. 2004), a brief that does not contain any citations to authorities

or to the record for a given issue waives that issue. Abdelnour v. Mid Nat’l Holdings,

Inc., 190 S.W.3d 237, 241 (Tex. App.—Houston [1st Dist.] 2006, no pet.); Trammell


                                           4
v. Frost Nat’l Bank, No. 01-05-00216-CV, 2006 WL 3513596, at *1–2 (Tex. App.—

Houston [1st Dist.] Dec. 7, 2006, no pet.) (mem. op.).

      Litigants appearing on their own behalf are held to the same standards as

licensed attorneys and must comply with all applicable laws and rules of procedure.

See Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978); Kanow v.

Brownshadel, 691 S.W.2d 804, 806 (Tex. App.—Houston [1st Dist.] 1985, no writ).

A pro se litigant must properly present her case on appeal, and we may not apply

different standards for litigants appearing without the advice of counsel. See Morris

v. Am. Home Mortg. Serv., Inc., 360 S.W.3d 32, 36 (Tex. App.—Houston [1st Dist.]

2011, no pet.).

      Because Phillips has not presented legal authority or citations to the record

that support her other contentions, any remaining complaint is waived. See Franz v.

Katy Indep. Sch. Dist., 35 S.W.3d 749, 755 (Tex. App.—Houston [1st Dist.] 2000,

no pet.); Blagoev v. Hinderman, No. 01-02-01336-CV, 2005 WL 1415331, at *2

(Tex. App.—Houston [1st Dist.] June 16, 2005, no pet) (mem. op.).




                                         5
                                 CONCLUSION

      We affirm the judgment of the trial court.




                                             Jane Bland
                                             Justice

Panel consists of Justices Keyes, Bland, and Lloyd.




                                         6